DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 1-11, 13, 15, 29-33, and 35) in the reply filed on February 7, 2022 is acknowledged.
	Applicant also elected the following species for examination: (i) DNA-dependent DNA polymerases, and (ii) Hoechst dyes and derivatives thereof. Applicant identifies claims 1-11, 13, 15, 29-33, and 35 as reading on the elected invention. 
Claims 1-5, 7-11, 13, 15, 29-33, and 35 read on the elected invention, but claim 6 does not since the elected species of “Hoechst dyes and derivatives thereof” does not appear to encompass “minor groove binding moieties of different structural classes” as recited in that claim. Accordingly, claim 6 is withdrawn as being drawn to a non-elected species.
It is also noted that the response does not state whether the requirement to elect species for examination is traversed. Since there is nothing in the response that would constitute a traversal, the species election has also been treated as an election without traverse. See MPEP 818.01(a).
 Claims 18, 20-23, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 6 is also withdrawn as being drawn to a non-elected species. Election was made without traverse in the reply filed on February 7, 2022.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on July 2, 2020 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In particular, the file size must be provided in bytes rather than kilobytes. See also MPEP 2422.03(a).
Required response – Applicant must provide an amendment to the Incorporation by Reference paragraph that provides the file size in bytes rather than kilobytes.

Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 19). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The specification is also objected to because the format of the sequence identifier on page 13 does not comply with 37 CFR 1.821(d). In particular, “SEQ ID NO:1” must be replaced with “SEQ ID NO: 1”.
	
Drawings
6.	The drawings filed on July 2, 2020 are objected to because the 45 nt nucleic acid sequence depicted in Figures 7A-7B must be identified with the appropriate sequence identifier. As discussed in MPEP 2422.02, the sequence identifier may be added to the “Brief Description of the Drawings” section in the specification or to the figures.

Claim Interpretation 
7.	The specification includes definitions for several terms used in the claims. These definitions include the following:
	(i) enhanced rate = an increase of 5-10%, 10-50%, or 50-100% or more, as compared to a polymerization reaction that lacks an additive that increases rate as defined herein (page 14, lines 10-13);
	(ii) enhanced processivity = an increase of 5-10%, 10-50%, or 50-100% or more, as compared to a polymerization reaction that lacks an additive that increases processivity as defined herein (page 14, lines 23-25); and
	(iii) enhanced fidelity = an increase of 5-10%, 10-50%, or 50-100% or more, as compared to a polymerization reaction that lacks an additive that increases fidelity as defined herein (page 15, lines 9-11).

Claim Objections 
8.	Claim 13 is objected to because of the following informality: replacing “reaction mixture” in line 2 with “nucleic acid polymerase reaction composition” is suggested to improve consistency with claim 1.
Claim 29 is objected to because of the following informality: replacing “the template” in step (a)(ii) with “the DNA template” is suggested to improve internal consistency in the claim. Also, the word “and” should be inserted at the end of step (a)(iv).
	Claim 31 is objected to because the claim contains a typographical error in line 5, where “ether” is recited for “tether.”

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 13, 30, 31, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 30 are indefinite because the metes and bounds of “Hoechst dyes and derivatives thereof” is not clear. In particular, although the specification discloses some examples of Hoechst dyes (see, e.g., page 16) the ordinary artisan would not be reasonably apprised of the full scope of derivatives thereof, particularly since it is not clear how much structural difference is encompassed by a “derivative thereof.” 
As well, claims 3, 4, and 30 contain the trademark/trade name HOECHST. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular type of dye, and, accordingly, the identification/description is indefinite.
Claim 13 is further indefinite because the metes and bounds of “polyanion recognition moiety” are not clear. This is not a recognized term in the art, and the specification fails to provide a definition or even give an example of a polyanion recognition moiety. Accordingly, the ordinary artisan would not be reasonably apprised of what is encompassed by the term. That is, is a polyanion recognition moiety any substance capable of recognizing a polyanion, or is a narrower meaning intended?
Claim 31 is further indefinite because there is insufficient antecedent basis for “the mixture of nucleotide analogs,” which is recited in line 1 of the claim. Claim 29 only provides antecedent basis for “the mixture of nucleotides or nucleotide analogs.”
Claim 33 is further indefinite because there is insufficient antecedent basis for “the resulting polymer of nucleotide analogs,” which is recited in lines 1-2 of the claim. Claim 29 only provides antecedent basis for “the resulting polymer of nucleotides or nucleotide analogs.” 
Claim 35 is further indefinite because there is insufficient antecedent basis for “the polymeric tether moiety,” which is recited in lines 1-2 of the claim. Neither claim 33 nor claim 29 clearly requires the nucleotide analogs to contain a polymeric tether moiety.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 was amended in a preliminary amendment to recite “wherein the reaction mixture further comprises a nucleic acid intercalating agent, a polyanion recognition moiety, or both.” The preliminary amendment was filed on May 27, 2021, which is after the filing date of the application.
Applicant’s response accompanying this preliminary amendment does not identify any particular portion(s) of the original disclosure as providing support for the language in claim 13.
The original disclosure has been reviewed, but support for “or both” as recited in claim 13 was not found. The specification discloses reaction mixtures that contain a nucleic acid intercalating agent or a polyanion recognition moiety at page 6, lines 16-18, but it is not clear that reaction mixtures containing both substances were contemplated. Accordingly, the option “or both” in claim 13 introduces new matter.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 13, 15, 29-33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The central inquiry when considering written description is whether an ordinary artisan would reasonably conclude that Applicant was in possession of the claimed invention at the time of filing. See MPEP 2163 and Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1566-67, 43 USPQ2d 1398, 1404-05 (Fed. Cir. 1997); Hyatt v. Boone, 146 F.3d 1348, 1354, 47 USPQ2d 1128, 1132 (Fed. Cir. 1998). As discussed in MPEP 2163, the following factors should be considered, when evaluating a claim for compliance with the written description requirement: (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas (c) sufficient relevant identifying characteristics (d) method of making the claimed invention, (e) level of skill and knowledge in the art, and (f) predictability in the art. 
In this case, the instant claims are drawn to a method for enhancing a nucleic acid polymerase reaction (claims 1-5, 7-11, 13, and 15) and a method for sequencing a DNA template (claims 29-33 and 35). The method comprises conducting a polymerase reaction in the presence of at least one minor groove binding moiety. In view of the species elections, the polymerase is a DNA-dependent DNA polymerase and the minor groove binding moiety is a Hoechst dye or a derivative thereof.  
Each of independent claims 1 and 29 also sets forth a particular structure-function relationship by requiring the at least one minor groove binding moiety to increase the rate, processivity, or fidelity of the polymerase reaction. Claim 2, which depends from claim 1, also sets forth a particular structure-function relationship by requiring the at least one minor groove binding moiety to increase the length of a resulting nucleic acid product relative to a polymerase reaction lacking the at least one minor groove binding moiety. 
The genus of methods encompassed by the claims is quite large and highly variable even in view of the species elections. In particular, the elected genus of methods uses any Hoechst dye or derivative thereof to improve the fidelity, rate, or processivity of any nucleic acid polymerase reaction or DNA sequencing reaction that uses a DNA-dependent DNA polymerase. As discussed above in the indefiniteness rejection, the scope of Hoechst derivatives is unclear and potentially encompasses a large number of molecules with significant structural differences relative to one another and also to Hoechst dyes. Claims 8 and 32 limit the polymerase to a DPO4 polymerase or variant thereof, but the other claims encompass the use of any DNA-dependent DNA polymerase. As well, claims 1-5, 7-11, 13, and 15 encompass any nucleic acid polymerase reaction (e.g., linear reactions, exponential reactions, isothermal reactions, and thermocycling reactions), and claims 29-33 encompasses any DNA sequencing method that makes use of a DNA polymerase. (Claim 35 limits the DNA sequencing method to nanopore sequencing methods). The genus of methods also encompasses the use of any type of template nucleic acid (e.g., a template that is AT or GC-rich, a template with a homopolymeric sequence or a repeated sequence, or a highly damaged or fragmented template). Lastly, the claims impose very few limitations on the reaction conditions. For example, no particular amount of the minor groove binding moiety is required, nor are particular conditions required for the polymerase reaction. 
The specification states, in general, that any of a variety of minor groove binding moieties may be used to increase the rate, fidelity, or processivity of any polymerase reaction (see, e.g., pages 5-8). The specification also contains working examples that are relevant to the elected genus of methods. In Examples 1-3 on pages 26-30, the specification describes using three Hoechst derivatives, Hoechst 33258, Hoechst 34580, and Hoechst 33342) to enhance a DNA polymerase reaction. These examples do not constitute an actual reduction to practice within the elected genus of methods, though, at least because it is not clear that the DNA polymerase is a DNA-dependent DNA polymerase. Instead, the polymerase is only described as “purified recombinant DNA polymerase protein” (Example 1 at page 26). A different DNA polymerase does not appear to have been used in Examples 2 and 3. 
It is also noted that the working examples are quite narrow and are not representative of the breadth of the claimed genus of methods. More specifically, each of the polymerase reactions in Examples 1-3 was conducted under particular conditions (incubation at 23°C for one hour) in the presence of a particular template (a 45-mer oligonucleotide), polymerase, and nucleotide analogs (XTPs) (see pages 26 and 29). The working examples also only contain results for a subset of molecules within the very large and highly variable genus of “Hoechst dyes and derivatives thereof” since only three members of this genus were tested (page 27). As well, the examples are not representative because they do not describe enhancing the rate or fidelity of a polymerase reaction in the presence of a Hoechst dye or a derivative thereof. Examples 1 and 3 demonstrate enhancing processivity in the presence of three Hoechst derivatives, but there is no discussion of rate or fidelity enhancement.  
As to a disclosure of drawings or structural chemical formulas and also as to a method for making the claimed invention, the three Hoechst derivatives disclosed in Example 1 are commercially available, and their chemical structures are known. See, e.g., Bucevičius et al. (Chemosensors 2018; 6: 18; doi:10.3390/chemosensors6020018) at pages 1-2. The specification does not disclose any other examples of molecules within the elected genus of “Hoechst dyes or derivatives thereof” (e.g., by name, drawing, structural formula, or method of making). The specification also does not link any particular structural features in the three Hoechst derivatives discussed in the working examples (i.e., Hoechst 33258, Hoechst 34580, and Hoechst 33342) or any other Hoechst dyes or derivatives thereof to the required functional property of enhancing polymerase processivity, fidelity, or rate.
The specification also fails to disclose relevant characteristics that would identify a particular Hoechst dye or derivative thereof as capable of improving fidelity, rate, or processivity of any particular DNA-dependent DNA polymerase in any particular polymerization reaction. As noted above, the working examples indicate that three known Hoechst derivatives enhance processivity when used with an unidentified polymerase and particular (unconventional) nucleotide analogs (XTPs) under isothermal reaction conditions (23°C for one hour), but there is no discussion in the working examples or elsewhere in the disclosure that would allow the ordinary artisan to identify other combinations of a Hoechst dye or derivative thereof, DNA-dependent DNA polymerase, and reaction conditions in which the presence of the Hoechst dye or derivative thereof would enhance the fidelity, rate, or processivity of the polymerase in the reaction. In other words, the disclosure fails to link any particular structural features in the three Hoechst derivatives discussed in the working examples (i.e., Hoechst 33258, Hoechst 34580, and Hoechst 33342) to the required functional property of enhancing polymerase processivity, fidelity, or rate. The specification also fails to identify the features of DNA-dependent DNA polymerases and reaction conditions that would be necessary for the Hoechst dye or derivative to exhibit the required functional property.
	As to the level of skill in the art, the ordinary artisan typically has an advanced degree and at least several years of relevant laboratory experience. 
	As to predictability, the teachings in the table in Example 1 indicate that it is unpredictable as to whether a particular minor groove binder will function to enhance processivity. Given the diversity in the genus of Hoechst dyes and derivatives thereof, particularly since the scope of “derivatives thereof” is unclear, it is reasonable to conclude that trial-and-error experimentation would be required to assess the ability of other Hoechst dyes and derivatives thereof to enhance processivity of the polymerase used in the working examples. This trial-and-error experimentation would also be required to assess each different combination of a Hoechst dye or derivative thereof, DNA-dependent DNA polymerase, and polymerization reaction conditions, and results obtained for any one type of enhancement (e.g., polymerase rate) with one such combination may not extend to any other type of enhancement (i.e., polymerase fidelity or processivity) or any other combination.
In sum, the ordinary artisan would not be able to identify without experimentation polymerization reactions in which the rate, fidelity, or processivity of a DNA-dependent DNA polymerase contained in the reaction is enhanced by a Hoechst dye or derivative thereof. As discussed above, the specification provides no clear link between the structural properties of the Hoechst dye or derivative thereof and the required functional property. The specification also fails to identify the features of DNA-dependent DNA polymerases and reaction conditions that would be necessary for the Hoechst dye or derivative to exhibit the required functional property. This, in combination with the large and highly variable claimed genus of methods and the inherent unpredictability in the art of biochemistry and molecular biology, clearly indicates that the Applicant was not in possession of the full scope of the claimed invention. 
Claims 2-5, 7-11, 13, 15, 30-33, and 35 also fail to comply with the written description requirement. These claims depend from claim 1 or claim 29 and further define various aspects of the method, but they do not remedy the deficiencies in claims 1 and 29 discussed above. Accordingly, these claims are also rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
Thus, claims 1-5, 7-11, 13, 15, 29-33, and 35 are rejected for failing to comply with the written description requirement of 35 U.S.C. 112(a).

Conclusion
12.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637